TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00084-CR


Glen L. Williams, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 10-1680-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Glen L. Williams filed a notice of appeal from a judgment of conviction for
unauthorized use of a vehicle.  However, the trial court certified that:  (1) this is a plea bargain case
and Williams has no right of appeal, and (2) Williams waived the right of appeal.  Williams and his
counsel signed the certification.
		The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

  
 Jeff Rose, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   August 5, 2011
Do Not Publish